department of the treasury internal_revenue_service washington d c t ep ra t tax_exempt_and_government_entities_division oct u i l dollar_figure -01-- xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxkxxxxaxxxx legend decedent a xxxxxxxxxxxxxx individual b xxxxxxxxxxxxxx individual c xxxxxxxxxxxxxx individual d individual e xxxxxxxxxxxxxx xxxxxxaxxxxxxxx individual f xxxxxxxxxxxxxx custodian g xxxxxxxxxxxxxx custodian h xxxxxxxxxxxxxx state trust t ira x ira b-1 xxxxxxxxxxxxxx xxxxxxxxxxxaxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxaxxx ‘ ira b-2 xxxxxxxxxxxxxxx ira b-3 xxxxxxxxxxxxxxx ira b-4 xxxxxxxxxxxxxxxx ira b-5 xxxxxxxxxxxxxxxx ira b-6 xxxxxxxxxxxxxxxxx ira b-7 xxxxxxxxxxxxxxxxx date date date date xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx dear xxxxxxxxxxxx this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request several rulings under sec_401 and sec_408 of the internal_revenue_code code you represent that you are the current trustee of trust t which decedent a designated as the beneficiary of decedent a’s ira x you have divided ira x into five separate iras each labeled in the name of trust t as beneficiary of decedent a’s ira you propose to distribute these five separate iras from the trust to new iras the beneficiary iras each of which will be titled in decedent a’s name for the benefit of one of five beneficiaries of trust t the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent a was a resident of state decedent a died in several years after having reached age established trust t a revocable_trust which was amended from time to time prior to his death prior to his death decedent a decedent a owned ira x which was maintained by custodian g decedent a designated trust t as the primary beneficiary of ira x you represent that trust t is valid under the laws of state and became you further represent that copies of the irrevocable upon decedent a’s death trust agreement for trust t were provided to custodian g and custodian h prior to date the date of your submission trust t provides for the payment of debts and expenses and certain distributions to decedent a’s spouse and to individual b all of which have been satisfied from assets other than the assets of decedent a's ira the remainder of the assets of trust t the trust t residue is directed to be divided into as many equal shares as shall be necessary to create one share for each of decedent a’s children who survive decedent a and one share for each of decedent a’s deceased children who is survived by one or more descendants who survive decedent a the terms of trust t further direct that each such share be distributed outright to any such person who has attained thirty years of age at the time of such distribution you have represented that decedent a was survived by individuals b c d e and f who are all living children of decedent a and that decedent a had no 2vu15038024 children who predeceased him you represent that each of individuals b c d e and f has attained age thirty after decedent a’s death you as successor trustee of trust t established ira b-1 with custodian g in the name of trust t as beneficiary of decedent a’s ira on or about date you transferred the assets of ira x to ira b-1 you subsequently established iras b-2 b-3 b-4 and b-5 with custodian g each in the name of trust t as beneficiary of decedent a’s ira each such new ira also indicated that it was for the benefit of one of individuals c d e or f of iras b-2 b-3 b-4 and b-5 the remaining one fifth of the assets of ira b-1 remained in ira b-1 whose title was amended to add an indication that it is maintained for the benefit of individual b on or about date you transferred one-fifth of the assets of ira b-1 to each on date the assets of ira b-3 were transferred to a new ira ira b-6 with custodian h beneficiary of decedent’s ira and also indicating that it is for the benefit of individual d like ira b-3 ira b-6 was titled in the name of trust t as on date the assets of ira b-4 were transferred to a new ira ira b-7 with custodian h beneficiary of decedent's ira and also indicating that it is for the benefit of individual c like ira b-4 ira b-7 was titled in the name of trust t as trustee-to-trustee transfers iras b-1 b-2 b-5 b-6 and b-7 are a part of the trust t residue you you represent that all of the transfers described above were made through propose to distribute iras b-1 b-2 b-5 b-6 and b-7 to the five beneficiaries of the trust t residue one ira to each beneficiary outright and free of trust t by means of trustee-to-trustee transfers each such ira would be transferred to a new ira titled in the name of decedent a for the benefit of the applicable_individual beneficiary of trust t you intend that each such distributed ira be considered an inherited ra within the meaning of sec_408 of the code and that the required minimum distributions from each of such beneficiary iras be determined based on the life expectancy of the oldest of individuals b c d e or f who remains a beneficiary on september of the year following the decedent's death that trust t constitutes a see-through trust within the meaning of sec_1_401_a_9_-4 q a-5 of the income_tax regulations the regulations’ based on the above you request the following rulings that the five beneficiary iras will be inherited iras within the meaning of sec_408 of the code that sec_401 and sec_408 of the code do not preclude the division of decedent a’s ira and the establishment of the five beneficiary iras each in the name of decedent a for the benefit of one of the five beneficiaries of trust t that the trustee-to-trustee transfers i from ira x to ira b-1 ii from ira b-1 to ira b-2 ira b-3 ira b-4 and ira b-5 iii from ira b-3 to ira b-6 iv from ira b-4 to ira b-7 and v from ira b-1 ira b-2 ira b-5 ira b-6 and ira b-7 to the five beneficiary iras will not constitute taxable_distributions or payments nor will they be considered attempted rollovers that the trustee-to-trustee transfers to the five beneficiary iras will not cause the beneficiary iras to lose their qualified status under sec_408 of the code that each of individuals b c d e and f may receive the required_minimum_distribution under sec_401 of the code from his or her respective beneficiary ira using the life expectancy of the oldest of individuals b c d e and f who remains a beneficiary on date sec_408 of the code provides the rules governing iras sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_1_408-8 q a b provides that for purposes of applying the under sec_401 of the code a_trust will not be considered required_minimum_distribution rules in sec_1_401_a_9_-1 through a - and a for qualified_plans the ira trustee custodian or issuer is treated as the plan_administrator and the ira owner is substituted for the employee qualified unless the plan provides that the entire_interest of each employee i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning no later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary - sec_401 of the code provides in general that if an employee dies after distribution of his interest has begun in accordance with sec_401 after his required_beginning_date the remaining portion of his interest must be distributed at least as rapidly as under the method of distribution being used as of the date of his death sec_401 of the code provides in relevant part that for purposes of sec_401 the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age sec_401 of the code provides that for purposes of sec_401 the term designated_beneficiary means any individual designated as a beneficiary by the employee sec_1_408-8 of the regulations q a-1 a provides in part that iras are subject_to the required_minimum_distribution rules under sec_401 of the code and that in order to satisfy sec_401 of the code for purposes of determining required minimum distributions for calendar years beginning on or after date the rules of section a -1 through a -9 of the regulations must be applied except as otherwise provided it is possible to identify the class member with the sec_1_401_a_9_-4 of the regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under the plan an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan so provides by an affirmative election by the employee or the employee’s surviving_spouse specifying the beneficiary under the regulations a designated_beneficiary need not be specified by name in the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan the member of a class of beneficiaries capable of contraction or expansion will be treated as being identifiable if shortest life expectancy further the passing of an employee’s interest to an individual under a will or otherwise under applicable state law will not make that individual a designated_beneficiary under sec_401 unless that individual is designated as a beneficiary under the plan sec_1_401_a_9_-4 of the regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of the date of death individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee’s estate or a charitable_organization may not be a designated_beneficiary sec_1_401_a_9_-4 of the regulations q a-3 provides that only ’ 2u1503024 sec_1_401_a_9_-4 of the regulations q a-5 provides that where a_trust is named as a beneficiary of an employee the trust is not a designated_beneficiary however beneficiaries of the trust with respect to the trust's interest in the employee’s benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee’s benefit are identifiable within the meaning of sec_1_401_a_9_-4 of the regulations q a-1 from the trust instrument and relevant documentation has been timely provided to the plan_administrator sec_1_401_a_9_-4 q a-6 b of the regulations provides in relevant summary that to meet the requirements set forth in q a at a minimum documentation sufficient to enable an ira custodian to identify beneficiaries of an ira must be provided by a trustee to the custodian by october of the calendar_year immediately following the calendar_year in which the ira owner died with respect to your first ruling_request you have represented that trust t is valid under the laws of state and was valid under the laws of state as of the date of decedent a’s death that trust t became irrevocable upon decedent a’s death and that a copy of the trust agreement for trust t was provided to custodian g the custodian of ira x ira b-1 ira b-2 ira b-3 ira b-4 and ira b-5 and to custodian h the custodian of ira b-6 and ira b-7 prior to date the identity of each person entitled to receive any portion of decedent a’s ira upon decedent a’s death is determinable under the provisions of the trust agreement for trust t therefore with respect to your first ruling_request we conclude that trust t constitutes a see-through trust described in sec_1_401_a_9_-4 q a-5 of the regulations with respect to ira x ira b-1 ira b-2 ira b-3 ira b-4 ira b-5 ira b-6 and ira b-7 with respect to your next five ruling requests numbered through sec_408 of the code provides generally that in accordance with the rules of code sec_72 amounts paid or distributed from an ira are included in gross_income by the payee or distributee sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose i the entire amount received including money benefit the ira is maintained if and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan generally may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides generally that amounts from an inherited ira cannot be rolled over into another ira sec_408 of the code provides that an ira is an inherited ira if the individual for whose benefit the ira is maintained acquired the ira by reason of the death of another individual unless the acquiring individual is the surviving_spouse of such individual sec_1_401_a_9_-4 of the regulations q a-5 c provides in relevant part that the separate_account rules under sec_1_401_a_9_-8 q a-2 are not available to beneficiaries of a_trust with respect to the trust’s interest in the employee’s benefit revrul_78_406 1978_2_cb_157 rev_rul provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in sec_408 of the code furthermore such a transfer does not constitute a rollover_distribution revrul_78_406 is applicable if the trustee-to-trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary with respect to your second ruling_request each of the five beneficiary iras which will be titled in decedent a’s name for the benefit of one of - individuals b c d e and f will have been acquired by such individuals by reason of decedent a’s death none of individuals b c d e and f is decedent a’s surviving_spouse therefore with respect to your second ruling_request we conclude that the five beneficiary iras to be created by means of trustee-to-trustee transfers from ira b-1 ira b-2 ira b-5 ira b-6 and ira b-7 will be inherited iras within the meaning of sec_408 of the code with respect to your third ruling_request as a result of the transactions described herein decedent a’s ira will be divided into five separate ira’s each for the benefit of a different beneficiary although the regulations under sec_401 of the code preclude separate_account treatment where amounts pass through a_trust neither the code nor the regulations preclude the posthumous division of a decedent's ira into more than one ira therefore with respect to your third ruling_request we conclude that sec_401 and sec_408 of the code do not preclude the division of decedent a’s ira and the establishment of the five beneficiary iras each in the name of decedent a one of individuals b c d e and f for the benefit of a with respect to your fourth and fifth ruling requests sec_408 of the code provides that in general amounts distributed or paid out of an ira are taxable to the payee or distributee that amounts from inherited iras may not be rolled over to another ira sec_408 of the code provides however as noted above a trustee-to-trustee transfer described in revrul_78_406 does not constitute a payment or distribution such a transfer may be accomplished after the death of the ira holder on behalf of the beneficiaries of a decedent's ira therefore with respect to your fourth and fifth ruling requests we conclude that e the trustee to-trustee transfers from ira x to ira b-1 from ira b-1 to ira b-2 ira b-3 ira b-4 and ira b-5 from ira b-3 to ira b-6 from ira b-4 to ira b-7 and the trustee-to trustee transfers from ira b-1 ira b-2 ira b-5 ira b-6 and ira b-7 to the five beneficiary iras will not constitute taxable_distributions or payments nor will they be considered attempted rollovers e the trustee-to-trustee transfers to ira b-1 ira b-2 ira b-3 ira b-4 ira b-5 ira b-6 and ira b-7 and to each of the five beneficiary iras will not cause such iras to lose their qualified status under sec_408 of the code with respect to your sixth ruling_request sec_1_401_a_9_-4 of the regulations q a-4 provides in relevant part that in general in order to be a designated_beneficiary an individual must be a beneficiary as of the date of death the employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of employee’s death sec_1_401_a_9_-4 of the regulations q a-5 c provides that if the trust has more than one beneficiary the rules under sec_1_401_a_9_-5 q a-7 determine which beneficiary's life expectancy shall be used to determine the distribution period sec_1_401_a_9_-5 of the regulations q a-5 a provides in relevant part that if an employee dies after distribution of his interest has begun on or after the employee’s required_beginning_date in order to satisfy section a b i of the code the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is either date determined under a-4 of sec_1_401_a_9_-4 the longer of i the remaining life expectancy of the employee’s designated_beneficiary and ii the remaining life expectancy of the employee or if the employee does not have a designated_beneficiary as of the date determined under a-4 of sec_1_401_a_9_-4 the remaining life expectancy of the employee if the employee has a designated_beneficiary as of the sec_1_401_a_9_-5 of the regulations q a-7 a states that if more than one individual is a designated_beneficiary the beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-9 of the regulations q a-1 sets forth the single life table to be used to determine the life expectancy of an individual as we concluded with respect to your first ruling_request trust t qualifies as a see-through trust described in sec_1_401_a_9_-4 q a of the regulations you represent that individuals b c d e and f are the beneficiaries of trust t's interest in decedent a’s ira therefore these beneficiaries may be treated as designated beneficiaries of decedent a’s ira therefore with respect to your sixth ruling_request we conclude that individuals b c d e and f may each receive the required_minimum_distribution under sec_401 of the code from his or her respective beneficiary ira using the life expectancy of the oldest of such individuals who remains a beneficiary of trust t on date the rulings in this letter are based on the assumption that ira x ira b-1 ira b-2 ira b-3 ira b-4 ira b-5 ira b-6 ira b-7 and the beneficiary iras to be established will meet the requirements of sec_408 of the code at all relevant times furthermore this letter_ruling rests on the assumption that trust t is valid under the laws of state i as represented and that the steps taken and proposed to be taken by you as trustee of trust t are pursuant to and permissible under trust t and the laws of state i this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions concerning this letter please contact xxxxxxxx xxxxxxxxxxxxx al xxxxxxxxxxxxxx all correspondence should be addressed to se t ep ra ts sincerely yours oe aml ei fs ae be a c ee a7 laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc xxxxxxxxxxxxx
